QM NM

Oo aD DH OO fF

10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 1 of 16

JUNII SUZUKI (SBN 184738)
junji@marshallsuzuki.com

MARSHALL SUZUKI LAW GROUP, LLP
230 California Street, Suite 415

San Francisco, CA 94111

Telephone: (415) 618-0090

Facsimile: (415) 618-0190

Attorney for Applicant and Moving Party,
Himeka Kaminaguchi

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IN RE; ) Case No: 5:20-mc-80124-NC NC

)
MOTION TO COMPEL COMPLIANCE ) HIMEKA KAMINAGUCH?’S NOTICE OF
OF SUBPOENA ISSUED PURSUANT }) MOTION AND MOTION TO COMPEL
TO COURT ORDER ON } COMPLIANCE WITH SUBPOENA
APPLICATION OF HIMEKA } ISSUED PURSUANT TO 28 U.S.C. § 1782;
KAMINAGUCHI UNDER ) SUPPORTING MEMORANDUM OF
28 U.S.C. 1782 ) POINTS AND AUTHORITIES

Date: January 13, 2021

Time: 1 p.m.

Dept.: Courtroom 5 — 4th Floor
Judge: Hon. Nathanael M. Cousins

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE THAT on!/13 2021, at 1P-™. - | or as soon thereafter as this
matter may be heard by the above-entitled Court, located at 280 South Ist Street, San Jose, CA
95113, in the courtroom of Hon. Nathanael M. Cousins, Applicant and Moving Party, Himeka
Kaminaguchi (hereinafter referred to as “Applicant”) will and hereby does move the Court for

an order compelling Twitter, Inc. (hereinafter referred to as ““Twitter”) to comply with a
ra
Page 1 of 16 ‘

In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of

Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-mc-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH

SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

Fy tS ce

 

 

Ee

 
my O SF Ww NH FF

10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 2 of 16

subpoena issued to it pursuant to a court order under 28 U.S.C. § 1782. This motion is
brought pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)Q).

The issue to be decided is whether any of Twitter’s stated objections are a proper basis
for its refusal to comply with the Court’s order under 28 U.S.C. § 1782 and with the subpoena
issued pursuant to that order. Applicant submits that there is no basis of any kind for non-
compliance and respectfully requests that this Court issue an order directing Twitter to comply
with the subject subpoena. Applicant, pursuant to this Court’s order of August 3, 2020,
served the subpoena on Twitter over three months ago, and, despite two telephone conferences
and multiple exchanges of letters and e-mails between the parties’ attorneys, Twitter has
refused to produce any information to Applicant. Twitter’s refusal to produce the requested
information has rendered Applicant unable to seek damages for defamation and invasion of
privacy against the person or persons who defamed Applicant and unlawfuily invaded her
privacy by posting on Twitter certain anonymous statements that, under Japanese law,
constitute defamation and invasion of privacy. Twitter’s two stated objections for refusing to
comply with the subpoena are incorrectly relied upon in this instance and non-compliance with
the subject subpoena is unsupported by applicable law and the facts in this situation.

This motion is based on this Notice of Motion and Motion, the Memorandum of Points
and Authorities in Support filed herewith, the declarations of Junji Suzuki and Taku Inoue, the
pleadings and papers on file herein, and upon such other evidence or argument as may be

presented to the Court at the time of the hearing.

Dated; November 24 | 2020 MARSHALL SUZUKI LAW GROUP, LLP

cM AL

 

 

 

Junji ttt a
Attetnéy for Applicant,
ifieka Kaminaguchi
Page 2 of 16

In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-me-80124)

TIMEKA KAMINAGUCHLS NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 

 
m Ww Bb

Oo A A oN

10
11
12
13
14
15
16
Ll?
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 3 of 16

MEMORANDUM OF POINTS AND AUTHORITIES

L SUMMARY OF RELEVANT FACTS

Applicant is an eighteen(18) year old female. Applicant appeared on the reality TV
show (the "Show") in Japan, the title of which is "I am falling in love with you today" (SEA,
atx laze) & L7e” in Japanese), The Show is a Japanese dating and relationship reality
television series that debuted on October 16, 2017 on Abema TV, which is one of the most
popular destinations on web-based TV. The Show, which features actors who are all high
school students, is popular among young people. Declaration of Himeka Kaminaguchi
(“Himeka Decl”) { 3.

On March 29, 2020, an unknown individual (hereinafter referred to as "Account 1|
Twitterer"}, and/or business, operating under the Twitter name of @tdtdpatdtubuww
(hereinafter referred to as "Twitter Account 1") posted a libelous statement regarding
Applicant (hereinafter referred to as "Post 1"). Post 1 stated that “Applicant had intercourse
with male co-star Kaiki, and this intercourse caused the breakup of the relationship of the
couple Kaiki and Momona,” who were both actors on the Show with Applicant in the same
season. Though this statement was completely baseless, posting it resulted in the significant
cyberbullying of Applicant. Declaration of Taku Inoue (“Inoue Dec”) {| 4.

On May 23, 2020, an unknown individual (hereinafter referred to as “Account 2
Twitterer") (Account 1 Twitterer and Account 2 Twitterer are hereinafter collectively referred
to as the "Twitterers"), and/or business, operating under Twitter name of @xyz_of truth
(hereinafter referred to as "Twitter Account 2") (“Twitter Account 1” and “Twitter Account 2”
are hereinafter collectively referred to as the "Twitter Accounts") posted a recorded private
conversation between Applicant and her co-stars on the Show (hereinafter referred to as “Post
2") (Post 1 and Post 2 are hereinafter collectively referred to as the "Posts"). Account 2

Twitterer posted Post 2 containing a recorded private conversation recorded by Applicant. In

 

 

 

Page 3 of 16
In.re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-me-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
oO Oe &

~~]

10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
29
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 4 of 16

that recording, Applicant and her co-stars, including Kenta, Yuina and Fimi, talked about the
rumor as described in Post 1. Some individuals who subsequently checked Twitter Account 2
apparently believed that Applicant posted Post 2 in order to calm the criticism that was being
directed against her since Post 2 included information and a recording that only Applicant or
her co-stars could have known about. Applicant was again exposed to harsh criticism due to
Post 2. Inoue Decl. | 4.

According to Taku Inoue (“Inoue”), Applicant's Japanese attorney, Post 1 is false, was
posted for harassment purposes and constitutes defamation under Japanese law. Furthermore,
Post 2 constitutes a violation of privacy, which allows a victim to seek damages under
Japanese law. Inoue Decl. ¥ 5 - 7.

On August 3, 2020, this Court authorized Applicant to issue a subpoena to Twitter
under 28 U.S.C. § 1782, a discovery provision that facilitates U.S. assistance in foreign
proceedings. Declaration of Junji Suzuki (“Suzuki Deci”) ¥ 3.

Three months have elapsed since Twitter was served with that Subpoena, yet Twitter
still has not produced any documents or information requested by the subpoena, despite the
efforts made by Applicant to address any concerns Twitter had through two telephone
conferences and multiple exchanges of letters and e-mails between the parties’ attorneys.
Twitter continues to assert a baseless boilerplate objection that contradicts long-accepted
principles of discovery and has failed to provide any substantive arguments specific to the
facts of this case other than merely reciting the First Amendment objection. Suzuki Decl {| 4 -
10.

It is important to note that Twitter, in its letter dated August 20, 2020 (the “Twitter
Objections”), and consistently thereafter, limited its objections to two: one based on the First
Amendment and another based on the assertion that the subpoena is burdensome and

overbroad, Suzuki Decl { 6, Exhibit 5. Both issues relate to the fourth factor under intel Corp.

 

 

 

Page 4 of 16
In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Yimeka Kaminaguchi Under 28 U.S.C, 1782 , (5:20-me-80124)
HIMEKA KAMINAGUCHL’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 

 

 

 

 

 

 
m Ww bh

Oo OO NY HD

10
11
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 5 of 16

y, Advanced Micro Devices, Inc., 542 US 241, 264-265 (US 2004), ie. “(4) whether the
discovery requested is “unduly intrusive or burdensome." Suzuki Decl. {| 6. Therefore, any

other issues not raised in the Twitter Objections should be deemed to have been waived and,
for the reasons provided below, this Court should issue an order compelling Twitter to comply
with the subpoena as issued. Peermusic v. Liveuniverse, Inc. (C.D.Cal. Feb. 24, 2011, No.
CV 09-6160-GW (PLAx)) 2011 U.S.Dist.LEXIS 161764, at #4. (“{A]ny ground not stated in a
timely objection is waived unless the Court, for good cause, excuses the failure.”)

Il. ARGUMENT
A. Legal Standard

An applicant seeking discovery for use in a foreign proceeding must demonstrate that
(1) the person from whom the discovery is sought resides or is found in this district, (2) the
discovery is for use in a proceeding before a foreign tribunal, and (3) the application is made
by a foreign or internal tribunal or any interested person. 28 USC. § 1782; In re The Republic
of Ecuador, Case No. C-10-80225 MISC CRB (EMC), 2010 US Dist. LEXIS 102158 (N.D.
Cal. Sept. 15, 2010) at*1.

In exercising its discretion under 28 USC. § 1782, a district court should further
consider the following non-exhaustive factors: "(1) whether the "person from whom discovery
is sought is a participant in the foreign proceeding"; (2) “the nature of the foreign tribunal, the
character of the proceedings underway abroad, and the receptivity of the foreign government
or the court or agency abroad to US federal-court judicial assistance"; (3) whether the
discovery request is an “attempt to circumvent proof-gathering restrictions or other policies of
a foreign country or the United States"; and (4) whether the discovery requested is “unduly
intrusive or burdensome." Jn re Apple Inc., 2012 US Dist. LEXIS 66669, 3-4 (N.D. Cal. May

 

 

 

Page 5 of 16
In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C, 1782 , (5:20-me-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
SIH oO Se Ww bw

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 6 of 16

2, 2012) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 US 241, 264-265 (US
2004)).
B. Applicant Met All of the Statutory Requirements under 28 USC. § 1782.
1. Twitter From Whom Discovery Is Sought Is Located in This District.
Twitter, from whom the discovery requested in this application is sought, is located in
San Francisco, California. Therefore, Twitter is within this Court's district.
2, The Requested Discovery Is for Use in a Proceeding in Japan.

The discovery requested must be used in a proceeding before a foreign tribunal. The
foreign proceeding needs not actually be under way before 28 USC § 1782 may be invoked. It
is enough that such proceedings are "Jikely to occur” or are "within reasonable contemplation.”
Intel Corp. v. Advanced Micro Devices, Inc., supra, at 258-259 (quoting in re Letter Request
From Crown Prosecution Service of United Kingdom, 870 F.2d 686, 691 (DC Cir. 1989)).

Applicant intends to bring a lawsuit in Japan against the Twitterers with Twitter
accounts in question as soon as their identity has been ascertained through the discovery
sought by the subject subpoena. Inoue Decl. { 8. Thus, the requirement that the discovery be
for use in a foreign proceeding has been met.

3. Applicant is Interested Party under 28 USC. § 1782

The application to seek discovery pursuant to 28 USC. § 1782 may be made by "any
interested person." As plaintiff in the anticipated litigation in Japan, Applicant is clearly an
interested person under 28 USC. § 1782.

C. Applicant's Application Further Meets All of the Discretionary Factors under

Intel.

1. Twitter Is Not A Participant in the Foreign Proceeding.

The first Zntel factor asks whether the “person from whom discovery sought is a
participant in the foreign proceeding.” Intel, 542 US at 264. If the person is a participant, "the

need for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought

 

 

 

Page 6 of 16

In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-mc-80124)

HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 

 
WwW NM

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 7 of 16

from a nonparticipant in the matter arising abroad" because "[a] foreign tribunal has
jurisdiction over those appearing before it, and can itself order them to produce evidence.” fd.
"In contrast, nonparticipants in the foreign proceeding may be outside the foreign tribunal's
jutisdictional reach; hence, their evidence, available in the United States, may be unobtainable
absent § 1782(a) aid." Jd.

Twitter is not intended to be a participant in the prospective Japanese lawsuit. Inoue
Decl. at §{ 12. Also, the documents that Applicant seeks are located in the United States and
not in Japan, Thus, they are out of reach of the Japanese court's jurisdiction.

2. The Requested Information Is Crucial to Applicant's Bringing Lawsuit in
Japan and the Japanese Courts Would Be Receptive to this Court's
Assistance.

"A court presented with a § 1782(a) request may take into account the nature of the
foreign tribunal, the character of the proceedings underway abroad, and the receptivity of the
foreign government or the court or agency abroad to US federal-court judicial assistance."
Intel. at 264.

In order to identify the person or persons who committed unlawful acts against
Applicant through the Twitter Accounts in question for purposes of bringing a lawsuit against
them in a Japanese court, it is crucial for Applicant to obtain the information relevant to the
Twitter Accounts. Inoue Decl. {| 9. Japanese law does not allow "John Doe defendant” in
civil litigation, and a plaintiff must state names and physical addresses of the all parties in the
complaint. Article 2 (1) of Rules of Civil Procedure (Rules of the Supreme Court of Japan No.
5 of 1996). Id. Therefore, without first obtaining the information about the Twitter Accounts,
Applicant may not even commence litigation. Jd at { 11.

In addition, the Japanese courts would be receptive to this court's assistance. In fact, the
Japanese courts have been consistently receptive to the discovery assistance given by the US

courts. Marubeni Am. Corp. v. LBA YK, 335 Fed. Appx. 95, 97-98, 2009 US App. LEXIS

 

 

 

Page 7 of 16
In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-me-80124)
DIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
na OO FP WS NH FH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 8 of 16

12953, *7-8 (2d Cir. NY. 2009); In re Application of LG Elecs. Deutschland GMBH, 2012 US
Dist. LEXIS 70570, *5, 2012 WL 1836283 (S.D. Cal. May 21, 2012).
3. Applicant's Discovery Request Is Not an Attempt to Circumvent Foreign
Proof Restrictions or Policies.

"A district court could consider whether the § 1782(a) request conceals an attempt to
circumvent foreign proof-gathering restrictions or other policies of a foreign country or the
United States." Intef. at 265.

Applicant is not aware of any restrictions imposed by, or any policies under, Japanese
law limiting the proof-gathering proceeding in the manner proposed and for the purposes
stated herein. Inoue Decl. § 13. In the past, courts have granted 28 USC. § 1782 applications
for the use in the proceedings in Japan, both civil and criminal, as well. Marubeni Am. Corp.
at 98: LG Elecs. Deutschland GMBH, *5; Okubo v. Reynolds (In re Letters Rogatory from the
Tokyo Dist. Prosecutor's Office), 16 F.3d 1016, 1018-1019, 1994 US App. LEXIS 2440, *3-6,
94 Cal. Daily Op. Service 1108, 94 Daily Journal DAR 1918, 28 Fed. R. Serv. 3d (Callaghan)
200 (9th Cir. Cal. 1994).

4. Applicant's Request Is Narrowly Tailored to Highly Relevant Information and

Not Unduly Intrusive or Burdensome.

"Unduly intrusive or burdensome requests may be rejected or trimmed." Intel. at 265.

As shown in the proposed subpoena to Twitter attached to the proposed order submitted
with this application, the discovery requested by Applicant is narrowly tailored and limited to
discovery materials related to the Twitter Accounts through which the identity of the
defendant(s) to the anticipated Japanese lawsuit could be ascertained and nothing further.

First, the proposed subpoena does not seek disclosure of the content of any
communications associated with the Twitter Accounts. Optiver Australia Pty. Ltd. v.Tibra
Trading Pty. Lid, Case No. C 12-80242 EJD (PSG), 2013 WL 256771 (discussing
prohibitions of Stored Communications Act, 18 USC § 2701 et seq).

 

 

 

Page 8 of 16
In re Motion to Campel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-mc-80124)
HIMEKA KAMINAGUCHLS NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
nm OF Fe W NH fF

co -~]

10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 9 of 16

Second, the proposed subpoena only seeks disclosure of names and addresses of the
person(s) whose credit card is associated with each of the Twitter Accounts. It does not seek
disclosure of credit card numbers or any other sensitive information. In re Medical
Corporation H&S, Case No. 5:19-mc-80058-VKD, ND. Cal. May 15, 2019 (admitted that
applicant seeks disclosure of name and address of credit card holder registered on Google
Account).

However, it is highly unlikely that the Twitterers have provided their true name and
addresses to Twitter. Thus, there is a high probability that the names and addresses Twitter
may have on file in connection with the Twitter Accounts, even if they are disclosed in
response to the proposed subpoena, will be fictitious and will not help Applicant identify the
Twitterers. In such case, an access log is the only available information that could identify
the Twitterers. See Inoue Decl. ] 10. fn re Kiki. Co., Lid., Case No. 19-mc-80048-NC, ND.
Cal. February 25, 2019. In re Med. Corp. H&S (N.D.Cal. Mar. 15, 2019, No. 19-me-80058-
VKD) 2019 U.S.Dist.LEXIS 42926. Med. Corp. H&S v. Defendant (N.D.Cal. May 30, 2019,
No. 19-mc-80107-SVK) 2019 U.S.Dist. LEXIS 90977. M&S LLC v. M&S ELC (N.D.Cal.
Aug. 19, 2019, No. 19-mc-80168-DMR) 2019 U.S.Dist.LEXIS 140311. Jn re Exparte Med.
Corp. H&S (N.D.Cal. Aug. 21, 2019, No. 19-me-80186-VKD) 2019 U.S.Dist.LEXIS
142289. (all orders above admitted that applicant seeks disclosure of access logs.)

The access logs at the time of the posting and login history just before the posting
should be allowed because there is a possibility that these logs remain available and have not
been deleted yet, even though they were recorded more than 6 months ago. /d [[S]ome
providers keep access logs for more than 6 months].

However, these logs alone, assuming they exist, may be incomplete or insufficient to
identify the Twitterers. Jd. In addition, in case the Twitterers used special tools for
anonymization such as Tor (The Onion Router), the access log at the time of posting would
not reveal sufficient information for identifying. Jd. From Twitter's perspective, it is neither

unduly intrusive nor burdensome to disclose ai? access logs, in lieu of the log at the time of

 

 

 

Page 9 of 16
In re Motion te Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-mc-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
li
12
13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 10 of 16

posting. Providers such as Twitter routinely delete old access logs and keep only fresh
access logs for the most recent several months. In fact, it would be more burdensome for
Twitter to have to search for a particular access log containing all the information necessary
to identify the Twitterer.

Furthermore, access logs themselves contain no substantial private information for the
Twitter Accounts. Access logs only disclose time stamps (showing when the Twitter
Accounts holders accessed) and IP addresses. Any other substantial private information (e.g.
information about what websites the holders may have accessed, what action they took, ctc.)
is not disclosed. See Inoue Decl. { 10.

Twitter is not sincere in continuing to maintain its boilerplate “burdensome and
overbroad” objection after having discussed all of the above fully during meet and confer
sessions. Twitter has never specified the reason why searching for the information that the
Applicant seeks is “burdensome and overbroad”, even though that information is recorded
and kept on Twitter’s server as data files. Suzuki Decl 7. The courts routinely granted a §
1782 request similar to the Applicant’s subpoena. In re Yuichiro Yasuda (N.D.Cal. Oct. 7,
2019, No. 19-me-80127-TSH) 2019 U.S.Dist.LEXIS 174001, at *10 (finding that the
subpoena issued to Twitter secking “IP addresses, account information and identifying
information of the anonymous defendant's Twitter account to unmask their identity” is
relevant to Applicant’s anticipated defamation claim and “discovery is likely to lead to
identifying information.” (citing Jommi, 2013 U.S, Dist. LEXIS 163201, 2013 WL 6058201,
at *4; Frontier, 2019 U.S. Dist. LEXIS 125191, 2019 WL 3345348, at *5; In re Letter
Rogatory-Request for Int'l Judicial Assistance From the Harju Country Court in Estonia
Petition of Lyoness Eesi OU, 2017 U.S. Dist. LEXIS 62115, 2017 WL 1436096, at *4 (N.D.
Cal. Apr. 24, 2017)) The court in Yasuda further found that “Applicant's request is narrowly
tailored and is not overly intrusive. Applicant seeks identifying information and not the
content of any communication. See Frontier, 2019 U.S. Dist. LEXIS 125191, 2019 WL

3345348, at *5 (granting a § 1782 request to issue a subpoena for the name, address, email

 

 

 

Page 10 of 16
In xe Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C, £782 , (5:20-me-86124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
m OW NN

mA

10
LL
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 11 of 16

address, telephone number and account holder settlement information, including credit card
payments and credit card company)”. Id. Furthermore, “Internet service providers and
operators of communication systems are “generally familiar with this type of discovery
request." In re Roebers, 2012 U.S. Dist. LEXIS 97008, 2012 WL 2862122, at *3 (N.D. Cal.
July 11, 2012) (finding § 1782 application to subpoena [*11] Apple, Inc. and Yahoo! Inc. for
identifying documents was not overly burdensome)” Id. at *10-11.

Finally, in order to seek the identity of an anonymous speaker whose speech may be
protected by the First Amendment, it is required that “the applicant: (1) identifies the party
with sufficient specificity that the court can determine that the party is a real person subject
to suit; (2) identifies all previous steps taken to locate and identify the party; (3) demonstrates
that the action can withstand a motion to dismiss; and (4) proves that the discovery is likely
to lead to identifying information.” In re Jommi, 2013 US Dist. LEXIS 163201, 2013 WL
60582019.

Here, Applicant seeks the identity of the Twitterers of the Posts on the Twitter
Accounts and has identified the Posts by account names. Inoue took steps to identify the
author and his investigation revealed that the server of the Twitterers is Twitter. Furthermore,
since Japanese law does not allow "Doe defendants" in civil litigation, without first obtaining
the information about the Twitter Accounts, Applicant may not even commence litigation.
Applicant's subpoena is narrowly tailored to seek IP addresses and the Twitterers’
information likely to identify the author of the Posts and does not seek the content of any
communication. Moreover, the Court has limited the scope of the subpoena regarding IP
addresses to produce only those “on the dates the foregoing accounts were used to make the

posts in question.”

 

 

 

Page 11 of 16
In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C, 1782 , (3:20-mc-80124)}
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
La
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 12 of 16

Lastly, Applicant's intended lawsuit will withstand a motion to dismiss since certain
anonymous statements posted by the Twitterers constitute defamation and an invasion of
privacy against Applicant under Japanese law.

In Japan, a victim can seek damages in defamation against a person who defames her
by alleging facts in public. The name of Twitter Account | (the name is an abbreviation of
the Show), as well as a large number of posts, were on their face clearly related to the Show
and contained defamatory comments. Himeka Decl 7 4. The name of Twitter Account 2
means “tell the truth” and Twitter Account 2 was created only for the purpose of posting the
illegally obtained recording of the Applicant’s private conversation with co-stars of the Show.
The Twitter Accounts were most likely created to defame Applicant and to expose her
private conversation, and the Posts were posted in order to harm the Applicant’s reputation.
Himeka Decl 5.

Account I Twitterer posted Post 1 on Twitter revealing private activities, viewable by
anyone, and the statement was completely false. Post 1 stated that Applicant had intercourse
with the male co-star Kaiki, and that this intercourse caused the breakup of the relationship of
the co-star couple. Account 1 Twitterer posted Post 1 as fact, not as an individual opinion.
Applicant never had any intercourse with the male co-star and is experiencing a great deal of
emotional pain due to Post 1. After Post 1 was tweeted, the number of critical and offensive
posts on Applicant's Twitter account markedly increased. Himeka Decl {4. Due to these
offensive posts, Applicant has even considered suicide. . Himeka Decl { 6. Although a victim
of defamation is not required to show that the statement is false, Post 1 was completely

baseless and false. Applicant incurred damages as a result of Account | Twitterer who posted

 

 

 

Page 12 of 16
In re Motion to Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-me-80124)
HIMEKA KAMINAGUCHIS NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 

 
m Wi NBN

oO 4 HO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 13 of 16

false factual statements on Twitter viewable by the public. Even under California law,
“words imputing to a woman a want of chastity are actionable per se.” Peterson v.
Rasmussen (1920) 47 Cal.App. 694, 699.

Account 2 Twitterer illegally obtained and uploaded on a publicly accessible medium
a private conversation which was recorded and owned by Applicant. In Japan, a victim can
recover damages for invasion of privacy against a person if: (1) information that is unknown
to the public and may be perceived as fact in his/her private life is disclosed; (2) information
is published in a form that anyone can access; and (3) the victim feels uncomfortable or
anxious by disclosing information. Such acts are also actionable under California law. Doe
y. John F Kennedy Univ. (N.D.Cal. Aug. 27, 2013, No. C-13-01137 DMR) 2013
U.S.Dist.LEXIS 122050, at *34-35. (“The elements of a claim for public disclosure of
private facts under California law are "1) public disclosure (2) of a private fact (3) which
would be offensive and objectionable to the reasonable person and (4) which is not of
legitimate public concern."”) In the uploaded recording, Applicant and co-stars talked about
the rumor in Post |. This recorded conversation was not expected to be disclosed to the
public. Account 2 Twitterer re-posted Post 2 on Twitter without using a private setting and
allowed anyone to access it. Applicant is experiencing a great deal of emotional pain due to
Post 2. Himeka Decl 5. Post 2 resulted in an increased number of critical and offensive
posts on Applicant's Twitter account. Due to these offensive posts, Applicant has even
considered suicide. Himeka Decl | 6 Thus, Applicant incurred damages as a result of

Account 2 Twitterer since Account 2 Twitterer disclosed a private conversation.

 

 

 

Page 13 of 16
In re Motion ¢#¢ Compel Compliance of Subpoena Issued Pursuant te Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-me-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 

 
m Ww Nh

om s mM

10
il
12
13
14
15
16
17
18
193
20
21
22
23
24
25
26
2]
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 14 of 16

Despite considerable meet and confer efforts, Twitter has failed to articulate how the
First Amendment issues were insufficiently addressed during the process leading to the
Court’s order and the issuance of the subject subpoena based on the specific facts to this case
Instead, Twitter merely repetitiously cites Music Grp. MacaoCommercial Offshore Lid. v .
Does , 82 F. Supp. 3d 979, 983 (N.D. Cal. 2015) and Smythe v. Does (N.D.Cal. Jan. 5, 2016,
No. 15-mc-80292-LB) 2016 U.S.Dist.LEXIS 1348.

Both cases are distinguishable from the Applicant’s case. Here, the Posts do not
include any direct or indirect commercial criticism as in Music Grp. Post 1 includes a
defamation per se statement against a private figure, falsely stating that Applicant had
intercourse with her male co-star, which caused the breakup of a relationship. Post 1 accused
Applicant of a lack of chastity and alone is actionable in both Japan and California. Inoue
Decl { 6... Peterson at 699. In Music Grp, the court found that the post that said “the
company's CEO engages with prostitutes” would be plainly defamatory and so defamation
per se. Music Grp at 985. When a statement is defamation per se, the test under Jommi is
satisfied. In re Yasuda, 2019 U.S. Dist. LEXIS 174001, 2019 WL 4933581, at *4 (N.D. Cal.
Oct. 7, 2019) (denying Twitter’s motion to quash a subpoena seeking to unmask an
anonymous speaker).

Post 2 posted and publicly disclosed the illegally obtained recording of the
Applicant’s private conversation with co-stars of the Show. In Smythe, the court found that
the image of the plaintiff's “mortgage document” uploaded to Twitter was wholly illegible
and thus not sufficient to constitute a “real evidentiary basis” for defamation. Here,

Applicant, in her application, submitted to the court a copy of the recording, along with the

 

 

 

Page 14 of 16
In re Motion te Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of
Himeka Kaminaguchi Under 28 U.S.C. 1782, (5:20-mc-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
10
Li
12
13
L4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 15 of 16

translation thereof. The recorded conversation was the recorded phone call between the co-
stars at a restaurant in Tokyo and the Applicant at home. During the conversation, no one
other than the Applicant and her co-stars were present. The Applicant secretly recorded the
conversation and kept the recording file on her smartphone. The Applicant never disclosed or
posted the file on a publicly accessible medium. The Applicant shared the file only with her
agent, and the agent shared it with Kaiki’s and Momona’s agent (The Applicant’s agent,
Kaiki’s agent and Momona’s agent are hereinafter collectively referred to as the "Agents”). I
locked my smartphone with a password and never informed anyone of the code. Moreover,
the Agents asserted that they did not share the file with others and they properly kept the file
on their computer. There is no doubt that someone unlocked the Applicant’s smartphone or
the Agents’ computer and copied the data illegally via hacking or other unlawful method.
Himeka Decl { 5.

Post 2 also constitutes invasion of privacy and is also actionable in both Japan and
California. Inoue Decl. 7. John F Kennedy Univ. at *34-35. Applicant is the party in this
proceeding and will be the party of the anticipated lawsuit in Japan. Furthermore, the court
found that the comment “Music Group encourages domestic violence and misogyny” is less
like legitimate commercial criticism and more like “fighting words and obscenity” that “are
not protected by the First Amendment at all.” Nevertheless, because this comment was
tagged with a comedic advertisement video of Music Group’s product, in that context the
court concluded that there was no way to see the statement as anything other than joking and

ironic, and it did not fall outside the First Amendment. However, unlike in Music Grp, it is

 

 

 

Page 15 of 16
In re Motion to Compe! Compliance of Subpoena Issued Pursuant to Court Order on Application of

Himeka Kaminaguchi Under 28 U.S.C. 1782 , (5:20-me-80124)
HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH

SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
WwW Mm

als

10
Lt
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80124-NC Document 10 Filed 11/25/20 Page 16 of 16

clear that the Posts in this case were not comedic comments and that the Twitterers intended

to defame or invade the Applicant’s privacy.

Based on the above, Applicant has met the Jommi test. The subject subpoena is

narrowly tailored to obtain highly relevant information and is neither unduly intrusive or

burdensome nor subject to First Amendment protections.

Il CONCLUSION

For the reasons stated above, Applicant respectfully requests that this Court issue an

order directing Twitter to fully comply with the outstanding subpoena.

Dated: November 24, 2020 Respectfully submitted,

 

MARSHALL SUZUKI LAW GROUP, LLP

By: A nc

Jussi Suzuk “ )
omey for Applicant, ing Party
imeka Kaminaguchi

  

 

 

 

In re Motien t
Himeka Kam

 

Page 16 of 16
o Compel Compliance of Subpoena Issued Pursuant to Court Order on Application of

naguchi Under 28 U.S.C, 1782 , (5:20-mc-80124)

HIMEKA KAMINAGUCHI’S NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ISSUED PURSUANT TO 28 U.S.C. § 1782; SUPPORTING MEMORANDUM OF POINTS
AND AUTHORITIES

 
